Citation Nr: 1542877	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-09 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder and adjustment disorder [herein acquired psychiatric disorder].

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type 2, with erective dysfunction [herein diabetes] or due to in-service herbicide exposure.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to an increased disability rating in excess of 40 percent for service-connected diabetes.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to January 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims for entitlement to service connection for an acquired psychiatric disorder and tinnitus are on appeal from a January 2013 rating decision.  The claim for entitlement to service connection for a low back disability is on appeal from a September 2013 rating decision.  The Veteran's increased rating claim for service-connected diabetes is on appeal from a July 2010 rating decision.  The Veteran's claim for entitlement to service connection for bilateral upper extremity peripheral neuropathy was initially denied in a July 2010 rating decision, which denied the Veteran's claim primarily on the basis that there was no diagnosis of the claimed condition.  Within one year of the July 2010 rating decision, new and material evidence was received.  Specifically, an April 2011 VA examination report (for PTSD) noted that the Veteran reported a history of neuropathy.  While not specifying whether this neuropathy included the bilateral upper extremities, resolving reasonable doubt in the Veteran's favor, this statement will be considered to have included the bilateral upper extremities.  Presuming the credibility of the Veteran's statement, this was new and material evidence that related to an unestablished fact necessary to substantiate the Veteran's claim (specifically, a diagnosis of the claimed condition).  As this new and material evidence was received prior to the expiration of the appeal period for the July 2010 rating decision, the Veteran's claim was still pending pursuant to 38 C.F.R.             § 3.156(b) (2015) and did not become final.  The Board notes that the subsequent January 2013 rating decision did not treat the Veteran's claim for entitlement to service connection for bilateral upper extremity peripheral neuropathy as one to reopen, but confirmed the previous denial.       

The Veteran testified at an August 2015 Board hearing before the undersigned Veterans Law Judge in Waco, Texas.  A transcript of the hearing is of record.

The Veteran originally filed a claim in January 2011 for entitlement to service connection for PTSD.  The evidence of record contains multiple acquired psychiatric disorder diagnoses and as such, the Veteran's claim has been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issues of entitlement to service connection for an acquired psychiatric disorder, bilateral upper extremity peripheral neuropathy and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In August 2015, prior to the promulgation of a decision in the appeal for this issue, the Board received notification from the Veteran that a withdrawal of his appeal for the issue of entitlement to an increased disability rating in excess of 40 percent for service-connected diabetes was requested.

2.  The evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset and was shown in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal for the issue of entitlement to an increased disability rating in excess of 40 percent for service-connected diabetes has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim for Diabetes 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  In the present case, the Veteran has withdrawn his appeal with respect to the issue of entitlement to an increased disability rating in excess of 40 percent for service-connected diabetes and hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  See August 2015 Veteran and Representative Statements, August 2015 Board Hearing Transcript, page 4.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

II.  Tinnitus

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for tinnitus, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014). 

Service connection may be established under 38 C.F.R. § 3.303(b) (2015) when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  For purposes of VA regulations, tinnitus is considered a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 C.F.R. § 3.309(a)). 

When there is an approximate balance of evidence for and against any issue material to the determination of a matter, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Analysis

Initially, the Board notes that the Veteran is competent to testify as to the presence and onset of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002)
(stating that "ringing in the ears is capable of lay observation").  In addition, the AOJ has previously conceded that the Veteran was exposed to acoustic trauma in service.  See March 2012 VA Examination Request (stating that "[a]coustic trauma is conceded").

Upon review, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset and was shown in service.  The Veteran's service treatment records are silent as to any mention of tinnitus.  The Veteran was afforded a VA examination in April 2012 and the examination report noted that the Veteran reported the onset of tinnitus "first occurred in 1966 or 1967."  The Veteran's active service was from February 1964 to January 1967.  At the August 2015 Board hearing, the Veteran responded to a question about the "onset of tinnitus, where would you feel that that condition manifested" with a reference to his work in radio communications, presumably meaning while in service (his DD 214 noted a specialty title of Radio and Relay Carrier Operator).  See August 2015 Board Hearing Transcript, page 18.  The Veteran, however, also testified that "the ringing didn't start till just a couple years ago."  See id. at 19.  As noted, the Veteran is competent to testify at to the presence and onset of tinnitus.  While some evidence of record does not support the onset of the Veteran's tinnitus in service, other evidence has indicated that his tinnitus did have its onset in service.  As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset and was shown in service.

As noted, tinnitus is considered a chronic disease for purposes of VA regulations.  Pursuant to 38 C.F.R. § 3.303(b) (2015), service connection may be established when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  As discussed above, the Board has concluded that the evidence is at least in equipoise as to whether the Veteran's tinnitus was shown in service.  As such, the remaining issue is whether the Veteran has subsequent manifestations of the same chronic disease.  Again, the Veteran is competent to testify as to the presence of tinnitus.  A December 2013 VA treatment note included a notation that the Veteran "denies tinnitus."  However, the April 2012 VA examination report noted that the Veteran reported recurrent tinnitus and the April 2011 VA examination (for PTSD) noted that the Veteran reported "his tinnitus keeps him from getting to sleep."  Also, the Veteran's testimony at the August 2015 Board hearing suggested the presence of tinnitus.  See August 2015 Board Hearing Transcript, pages 21-22 (discussing tinnitus and stating "it's there" and that "[s]ometimes it gets really, really loud").  As such, the Board concludes that there have been subsequent manifestations of tinnitus during the period on appeal.  

The Board notes that while a September 2012 VA opinion (an addendum to the April 2012 VA examination report) provided a negative VA opinion with respect to direct service connection and a nexus between the Veteran's tinnitus and his active service, under the provisions of 38 C.F.R. § 3.303(b) (2015), such a nexus is not required.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (stating that "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service").  

In sum, the evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset and was shown in service and the evidence indicates that there have been subsequent manifestations of tinnitus during the appeal period.  Pursuant to 38 C.F.R. § 3.303(b) (2015), as the Veteran's tinnitus (a chronic disease for purposes of VA regulations) was shown in service and there have been subsequent manifestations of the same chronic disease during the appeal period, the criteria for entitlement to service connection for tinnitus have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).


ORDER

The Veteran's appeal for the issue of entitlement to an increased disability rating in excess of 40 percent for service-connected diabetes is dismissed.

Entitlement to service connection for tinnitus is granted.




REMAND

Acquired Psychiatric Disorder

As noted in the introduction above, the Veteran's original claim for entitlement to service connection for PTSD has been expanded and recharacterized as one for entitlement to service connation for an acquired psychiatric disorder, to include PTSD, depressive disorder and adjustment disorder.

The Veteran reported two main in-service stressful incidents.  The first reported stressful incident was being exposed to rocket and mortar attacks while stationed in Vietnam in service.  See February 2011 VA Form 21-0781 (Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)), April 2013 VA Form 9, August 2015 Board Hearing Transcript, pages 9-11.  The second reported stressful incident, also while in Vietnam in service, involved a night where the Veteran was on guard duty off base and a grenade was thrown at the Veteran.  See id; see also December 2013 Veteran Statement.  On the April 2013 VA Form 9, the Veteran referenced being "scared to death for our lives" after the grenade incident and at the August 2015 Board hearing the Veteran testified to fearing for his life after the grenade incident.  See August 2015 Board Hearing Transcript, page 11.  The Board notes that the Veteran has confirmed Vietnam service from September 1966 to January 1967.  See October 2012 Request for Information.

The Veteran was afforded a VA examination in March 2011.  Under the brief military history section, the April 2011 VA examination report described the incident discussed above relating to guard duty off base and a grenade being thrown at the Veteran and noted that the Veteran reported he was "scared to death."  The examination report also referenced the other stressful incident discussed above of exposure to rocket and mortar attacks.  The examination report noted a diagnosis of adjustment disorder with depressed mood.  Regarding PTSD, the examination report stated that "[t]he [V]eteran does report stressors involving fear of hostile military or terrorist activity, in that a grenade was thrown at his position, during the one detail where he went outside of the perimeter in Vietnam" but stated that the Veteran "does not describe sufficient symptoms to warrant a full PTSD diagnosis...He does endorse one of the reexperiencing symptoms of PTSD and two of the hyperarousal symptoms, but none of the avoidance symptoms to a clinically significant degree."  The examination report further stated that "the symptoms that are reported during the current evaluation and in the record are more consistent with later emerging adjustment disorder."

The Veteran has also received VA treatment for mental health.  Multiple mental health VA treatment notes, to include a November 2013 note, referenced a diagnosis of depressive disorder.  The November 2013 VA treatment note, however, also discussed PTSD and was signed by Dr. M.Z.  It stated that the Veteran "reported that while he was stationed in Vietnam he witnessed grenades blowing in[]front of him and his friend getting injured.  One of his friend's hand got blown up with grenade.  He reported having intense fear after incident."  It was also noted that the Veteran experienced "nightmares, flashbacks, ha[d] intrusive memory and avoidant behavior."  Under a heading of diagnosis, PTSD was noted.  Under the assessment heading, however, it was noted that the Veteran "does meet some criteria for PTSD."  A later January 2014 mental health VA treatment note, also signed by Dr. M.Z., referenced a history of PTSD.  A February 2014 mental health VA treatment note, signed by Dr. M.Z., again included PTSD under a heading of diagnosis and noted under the assessment heading that the Veteran "does meet some criteria for PTSD."

Upon review, it is unclear if the Veteran has a PTSD diagnosis that is valid for service connection purposes.  Entitlement to service connection for PTSD generally "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304 (2015).  Pursuant to 38 C.F.R.           § 3.304(f)(3) (2015), if a claimed stressor is related to a Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  In this case, the Veteran's claimed stressors appear to fit within the category of being related to a "fear of hostile military or terrorist activity," as the April 2011 VA examination report stated that "[t]he [V]eteran does report stressors involving fear of hostile military or terrorist activity."  As noted, however, the April 2011 VA examination report did not provide a diagnosis of PTSD.  With respect to the VA treatment records discussed, to include the November 2013 mental health VA treatment note, while a diagnosis and history of PTSD were variously noted, the medical professional also stated that the Veteran "does meet some criteria for PTSD."  This statement suggests that the Veteran may meet some, but not all, of the criteria for PTSD.  In addition, it is not clear if the diagnosis from Dr. M.Z., specifically the November 2013 mental health VA treatment note, was based on an accurate factual premise.  As noted, the November 2013 mental health VA treatment note referenced that the Veteran "witnessed grenades blowing in[]front of him and his friend getting injured.  One of his friend's hand got blown up with grenade."  In multiple other statements, however, the Veteran has described an incident involving a single grenade and stated that no one was injured.  See February 2011 VA Form 21-0781 (stating that "we got a hand grenade thrown at us"), April 2011 VA Examination Report (stating that the Veteran reported that "someone threw a grenade at them, but no one was hurt or injured), March 2013 VA Form 9 (stating "[t]he incident where the grenade was thrown at us," and "a grenade was thrown in our midst.  Although none of us was injured"), December 2013 Veteran Statement (stating that "a grenade was thrown at us.  Fortunate for my team of 7 no one was injured"), August 2015 Board Hearing Transcript, page 10 (stating that "we got a grenade throw[n] at us").  At the August 2015 Board hearing, the Veteran did describe an incident where "a couple of buddies" were "playing around" with a mine and that this resulted in a friend's fingers being "blowed off."  See August 2015 Board Hearing Transcript, page 14.  As such, it appears that the November 2013 mental health VA treatment note may have combined the two incidents - one where a single grenade was thrown at the Veteran and no one was injured and another involving a grenade or mine exploding and injuring the Veteran's friend's hands.  Based on the references to the Veteran meeting "some criteria for PTSD" and the lack of clarity as to the factual premise Dr. M.Z. based his diagnosis on, the Board concludes that such records are not sufficiently clear so as to find that the Veteran has a current diagnosis of PTSD that is valid for service connection purposes.

While the VA treatment records discussed are not sufficiently clear as to whether the Veteran has a current PTSD diagnosis that is valid for service connection purposes, the Board concludes that such information does result in the need for the Veteran to be afforded another VA mental health examination.  Such examination must be conducted by a VA or VA-contracted psychiatrist or psychologist and an opinion must be provided as to whether the Veteran has PTSD and if so, whether it is related to his active service.  In addition, while the April 2011 VA examination report provided a diagnosis of a mental disorder, specifically adjustment disorder with depressed mood, no opinion was provided as to whether such disability was related to the Veteran's active service.  As noted, the VA treatment records also include a diagnosis of depressive disorder.  As such, on remand, the examiner must provide an opinion as to whether any acquired psychiatric disability other than PTSD, to include depressive disorder and adjustment disorder, is related to the Veteran's active service.

Bilateral Upper Extremity Peripheral Neuropathy

The current evidence of record is unclear as to whether the Veteran has a diagnosis of bilateral upper extremity peripheral neuropathy and, if such a diagnosis exists, whether such condition is secondary to the Veteran's service-connected diabetes.  Multiple VA examination reports failed to provide such a diagnosis.  A July 2010 VA examination report noted complaints of "numbness of the hands and swelling of the fingers, as well as pain in the elbows and shoulders...paresthesias in the hands have been present for a few years," but stated "[n]o evidence of peripheral neuropathy of the upper extremities."  A February 2012 VA examination report (a Diabetic Sensory-Motor Peripheral Neuropathy Disability Benefits Questionnaire (DBQ)) noted symptoms of paresthesias and/or dysesthesias and numbness in the bilateral upper extremities, but indicated that the Veteran did not have an upper extremity diabetic peripheral neuropathy and stated that "[p]hysical exam does not show evidence of [diabetic] neuropathy in the upper extremities."  An April 2014 VA examination report (a Diabetic Sensory-Motor Peripheral Neuropathy DBQ) indicated that the Veteran had symptoms attributable to diabetic peripheral neuropathy and noted numbness in the bilateral upper extremities, but also indicated that the Veteran did not have an upper extremity diabetic peripheral neuropathy and stated that "[p]hysical exam does not show evidence of [diabetic] neuropathy in the upper extremities."  

Some VA treatment records, however, suggested a diagnosis or related bilateral upper extremity symptoms to the Veteran's service-connected diabetes.  A July 2010 VA treatment note stated that the Veteran "has complaints of numbness and tingling of arms and hands.  Very likely related to diabetes."  An August 2012 VA treatment note referenced "intact sensation except...fingertip hypoesthesia" and included an assessment of diabetic neuropathy (without notation as to the location).  A December 2013 VA treatment note stated that the Veteran "is a diabetic...and has peripheral neuropathy in his...finger tips."  Further, in a December 2013 statement, the Veteran referenced neuropathy in his hands and that "it does exist" and referenced a lack of feeling in his fingertips.  In addition, at the August 2015 Board hearing, the Veteran referenced being provided VA treatment for bilateral upper extremity peripheral neuropathy in the form of medication that was the same as he was taking for his service-connected bilateral lower extremity peripheral neuropathy.  See August 2015 Board Hearing Transcript, pages 6-7.  The Veteran also referenced that he was told by his doctor that he had bilateral upper extremity peripheral neuropathy and that it was related to his service-connected diabetes.  See id. at 8-9.  

In light of the unclear evidence of record and the Veteran's assertion that he has been told he has a diagnosis of bilateral peripheral neuropathy, the Board concludes that remand is required for a VA examination and opinion.  The opinion must address whether the Veteran has a diagnosis of bilateral upper extremity peripheral neuropathy and if so, whether such condition is secondary to the Veteran's service-connected diabetes.  If no diagnosis is provided, the examiner will be asked to explain such a finding with a valid rationale in light of the medical and lay evidence of bilateral upper extremity symptoms.   


Low Back Disability

Initially, the Board notes that the Veteran has a current diagnosis of a low back disability.  See, e.g., December 2013 VA Treatment Note (including an assessment of lumbar degenerative disc disease and containing a May 2012 MRI Report which noted an impression of "multilevel degenerative changes").  

The Veteran has reported in-service incidents involving moving fuel barrels in which he reportedly injured his back.  In his June 2013 claim, the Veteran stated that he felt his lower back disability "began while assigned in Korea, loading fuel barrels."  In his October 2013 Notice of Disagreement, the Veteran provided further information regarding the reported incidents and stated that while in service in Korea he "would unload 55 gallon barrels of fuel."  The Veteran stated that he "did not report the initial injury because I was in fear that I might lo[]se my job."  On the Veteran's January 2015 VA Form 9, the Veteran stated that he "suffered with my back on active duty.  I injured it while stationed in Korea" and stated that he was stationed on a mountain in Korea and that "[o]nce a month for one year, we had to push approximately 41 barrels of diesel fuel up an incline.  I injured back."  The Veteran also stated that he did not complain because he feared he would be reassigned.  The Veteran provided further testimony on the reported in-service injury at the August 2015 Board hearing that was similar to previous reports.  See August 2015 Board Hearing Transcript, pages 22-25.  The Veteran's VA treatment records included chiropractor treatment notes (initially noted in an October 2012 note) that referenced the Veteran having low back pain "that began around 1992" and that the Veteran "report[ed] no accidents or injuries occurred to cause his low back...pain."  The VA treatment records also included a March 2013 VA treatment note that referenced the Veteran as having low back pain and that the onset of pain was "since he was teenager filing up fuel drum."  

The Veteran's STRs are silent as to any back complaints, to include on the January 1967 separation examination report.  The Board notes that the Veteran stated in a June 2013 statement that he did not receive a separation physical and that on an April 2009 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran noted that he did not remember if he has a separation physical examination.  In addition, at the August 2015 Board hearing, the Veteran stated that upon separation "it was like there was no, there was no exam."  See August 2015 Board Hearing Transcript, page 24.  The Board notes that the Veteran is competent to report that he injured his low back in service while in Korea.  The Veteran's personnel records reflected that the Veteran was stationed in Korea in service from March 1965 to April 1966.  While not noted in his STRs, the Veteran has acknowledged that he did not report his reported in-service low back injury because he feared he would be reassigned.  While some VA treatment records, as discussed, do not support the Veteran's contention of a reported in-service low back injury, the Veteran has otherwise competently reported a consistent story involving moving fuel barrels that the Board finds credible.  As such, and resolving reasonable doubt in the Veteran's favor, the Board will accept as fact the Veteran's report of in-service injury to his low back related to moving fuel barrels.        

The Veteran has also reported that he received medical treatment for his low back pain since his separation from service.  On his January 2015 VA Form 9, the Veteran stated that "[a]fter my discharge from the Army, my back began to hurt again.  I went to a private doctor.  I received care and treatment."  The Veteran also stated that "[s]ince 1967, I received health care for my back" and that "[m]y back should be service connected due to the injury I received on active duty and the continuous care I received for it after my discharge."  At the August 2015 Board hearing, the Veteran testified that he went to see a doctor for his back "[m]aybe a year or so" after service and then off and on.  See August 2015 Board Hearing Transcript, page 28.

The Board notes that the Veteran has not been afforded a VA examination with respect to this claim.  In light of the current diagnosis of a low back disability, the Veteran's accepted report that he injured his low back while in service related to moving fuel barrels and reports of receiving medical treatment for his low back since his separation from service, the Board concludes that remand is required for a VA examination and opinion.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such opinion must address whether the Veteran's current low back disability is related to his active service, to include the reported in-service injury to the Veteran's low back related to moving fuel barrels (the occurrence of which the Board has accepted as fact). 

General

At the August 2015 Board hearing, the Veteran referenced receiving VA treatment.  As such, while on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record date to August 2014).

Also, the Veteran and evidence of record has referenced the Veteran receiving private medical treatment prior to the period on appeal (to include for mental health and his low back), but no private medical records are of record.  See April 2011 VA Examination Report (noting private medical treatment for mental health in the 1990s), January 2015 VA Form 9 and August 2015 Board Hearing Transcript, page 28 (referencing private medical treatment for his low back disability).  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record date to August 2014).

2.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

3.  Afford the Veteran a VA examination conducted by a VA or VA-contracted psychiatrist or psychologist to evaluate the Veteran's claimed acquired psychiatric disorder.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has (or had at any point during the pendency of the appeal period dating to approximately January 2011) PTSD.

While review of the entire claims folder is required, attention is invited to the Veteran's statements regarding reported in-service stressful incidents.  See February 2011 VA Form 21-0781 (Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)), April 2011 VA Examination Report, April 2013 VA Form 9, December 2013 Veteran Statement, August 2015 Board Hearing Transcript, pages 9-11.

If a diagnosis of PTSD is provided the examiner must discuss what stressor(s) such diagnosis is based on and whether any claimed stressors relate to a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3) (2015).  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported, along with a valid rationale.

b.  If a diagnosis of PTSD is provided, whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's PTSD had its clinical onset during active service or is related to any in-service disease, event, or injury, to include as related to the reported in-service stressful incidents of exposure to rocket and mortar attacks or an incident involving a night where the Veteran was on guard duty off base and a grenade was thrown at the Veteran.  
 
c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has (or had at any point during the pendency of the appeal period dating to approximately January 2011) any acquired psychiatric disability other than PTSD, to include depressive disorder and adjustment disorder, that had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
  
4.  Afford the Veteran a VA examination to evaluate the Veteran's claimed bilateral upper extremity peripheral neuropathy.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has (or had at any point during the pendency of the appeal period dating to approximately April 2010) bilateral upper extremity peripheral neuropathy.  

While review of the entire claims folder is required, the examiner's attention is invited to medical and lay evidence of bilateral upper extremity symptoms.  See July 2010 VA examination report (noting complaints of "numbness of the hands and swelling of the fingers, as well as pain in the elbows and shoulders"), July 2010 VA treatment note (stating that the Veteran "has complaints of numbness and tingling of arms and hands.  Very likely related to diabetes"), February 2012 VA examination report (noting symptoms of paresthesias and/or dysesthesias and numbness in the bilateral upper extremities), August 2012 VA treatment note (referencing "intact sensation except...fingertip hypoesthesia" and including an assessment of diabetic neuropathy (without notation as to the location)), December 2013 VA treatment note (stating that the Veteran "has peripheral neuropathy in his...finger tips"), April 2014 VA examination report (indicating that the Veteran had symptoms attributable to diabetic peripheral neuropathy and noting numbness in the bilateral upper extremities); Veteran's December 2013 Statement (referencing neuropathy in his hands and that "it does exist" and referencing a lack of feeling in his fingertips).

If no diagnosis is provided, the examiner must explain such a finding with a valid rationale in light of the medical and lay evidence of bilateral upper extremity symptoms.  

b.  If a diagnosis of bilateral upper extremity peripheral neuropathy is provided, whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's bilateral upper extremity peripheral neuropathy is due to or caused by the Veteran's service-connected diabetes.

c.  If a diagnosis of bilateral upper extremity peripheral neuropathy is provided, whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's bilateral upper extremity peripheral neuropathy is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected diabetes.

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Afford the Veteran a VA examination to evaluate the Veteran's claimed low back disability.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's current low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the reported in-service injury to the Veteran's low back related to moving fuel barrels.  The Board has accepted as fact the Veteran's report of in-service injury to his low back related to moving fuel barrels.  For purposes of the requested opinion, the examiner should also accept as fact that the reported in-service low back injury occurred.

While review of the entire claims folder is required, the examiner's attention is invited to the Veteran's statements describing the in-service injury to his low back related to moving fuel barrels.  See June 2013 claim, October 2013 Notice of Disagreement, January 2015 VA Form 9, August 2015 Board Hearing Transcript. Pages 22-25.  The examiner's attention is also invited to the Veteran's report that he received medical treatment for his low back since his separation from service.  See January 2015 VA Form 9 (stating that "[s]ince 1967, I received health care for my back" and "[m]y back should be service connected due to the injury I received on active duty and the continuous care I received for it after my discharge"); August 2015 Board Hearing Transcript, page 28 (testifying that he went to see a doctor for his back "[m]aybe a year or so" after service and then off and on).

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


